Citation Nr: 0523942	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  04-04 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for status-post left 
total knee arthroplasty, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1970 until October 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.


FINDINGS OF FACT

1.  Throughout the period on appeal, the veteran's status-
post left total knee arthroplasty has been manifested by no 
more than intermediate degrees of residual weakness, pain or 
limitation of motion.

2.  The veteran's single service-connected disability, 
status-post left total knee arthroplasty, has not been shown 
by competent evidence to preclude substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for status-post left total knee arthroplasty 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5055 (2004).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
4.15, 4.16, 4.18, 4.19, 4.71a, Diagnostic Codes 5055, 5260, 
5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of March 2003 and September 2003 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim(s) and of his/her and VA's respective 
duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the December 2003 
Statement of the Case included such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA 
language.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although appropriate notice was provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her or his 
claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  



Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, a May 2003 lay statement from the 
veteran's wife is of record.  Moreover, the claims file 
contains the veteran's own statements in support of his 
claim, to include testimony provided at a May 2005 
videoconference hearing before the undersigned.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria and analysis

The veteran is claiming entitlement to an increased rating.  
Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The present disability is musculoskeletal in nature.  In this 
vein, it is noted that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, 
or malaligned joints, due to healed injury, are entitled to 
at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  The factors involved in evaluating, and 
rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.

The veteran is currently assigned a 30 percent evaluation for 
postoperative total left knee arthroplasty pursuant to 
Diagnostic Code 5055.  That Code section affords a 
100 percent evaluation for a one-year period after the 
prosthetic replacement of a knee joint.  Thereafter, a 60 
percent evaluation is warranted if there are chronic 
residuals consisting of severely painful motion or severe 
weakness in the affected extremity.  With intermediate 
degrees of residual weakness, pain or limitation of motion, 
the disability will be rated by analogy to Diagnostic Codes 
5256, 5261 or 5262.  The minimum evaluation is 30 percent. 38 
C.F.R. Part 4, Code 5055 (2004).

Following a review of the claims file, it is determined that 
the evidence of record fails to support the next-higher 60 
percent rating under Diagnostic Code 5055.  Indeed, severe 
painful motion and/or severe weakness has not been 
established.  In reaching this finding, the Board notes that 
an October 2002 outpatient treatment report indicated only 
slight tenderness over the left medial femoral condyle.  
Further, in a January 2003 VA outpatient treatment report, 
the veteran's left knee pain was described as a "lesser 
discomfort."  He walked with only a mild left antalgic limp.  
Moreover, upon VA examination in April 2003, the veteran 
himself only rated his left knee pain as a 1-2 out of 10 in 
intensity.  At that time, there was painful motion with 
flexion after 95 degrees.  There was no objective evidence of 
tenderness.  Strength was weakened, but only to 4/5 in the 
left hip flexor muscles and the left quadriceps.  
Furthermore, a subsequent treatment report in May 2003 
revealed that the veteran's left knee was doing well and that 
he had no complaints.  He had full range of motion from 0 to 
90 degrees and his patellar tracking was good.  Also, in a 
December 2003 VA progress notes, the veteran reported that he 
was experiencing significantly less left knee pain.  Finally, 
in a January 2004 VA examination, the veteran reported that 
his left knee pain was a 0 out of 10 except during flare-ups, 
when he rated his discomfort as 4 out of 10.  Objectively, he 
could flex the left knee from 0 to 98 degrees.  There was no 
painful arc of motion, but the knee was limited in flexion by 
pain.

The Board concludes that the findings detailed above are 
appropriately reflected in the presently assigned 30 percent 
evaluation.  As such, that evidence does not serve as a basis 
for an increased rating.

It is further noted that Diagnostic Code 5055 instructs the 
rater to consider by analogy Diagnostic Codes 5260 and 5261, 
concerning limitation of leg motion.  

Diagnostic Code 5260 concerns limitation of leg flexion.  A 
noncompensable evaluation is assigned where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent 
evaluation is for application where flexion is limited to 30 
degrees.  Finally, a 30 percent rating applies where flexion 
is limited to 15 degrees.

As Diagnostic Code 5260 does not provide a rating in excess 
of 30 percent, it cannot serve as a basis for a higher 
evaluation here. 

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

The evidence of record does not reveal that the veteran's 
left knee extension is limited to 30 degrees or worse, 
precluding an increased evaluation under that Code section.  
Moreover, the evidence of record does not reveal sufficient 
additional functional limitation due to factors such as pain, 
weakness, incoordination or fatigability to justify an 
increased evaluation under 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

In reaching the above conclusion, the veteran's complaints of 
pain and flare-up are again acknowledged, as is the May 2003 
communication from his wife describing the extent of his left 
knee symptomatology.  In such communication, it was noted 
that the veteran had to ice his knee and apply a heating pad 
after walking through a mall.  He also had trouble sleeping 
due to left knee pain and he wore a brace while working in 
his yard.  That letter also noted that rainy weather 
exacerbated his left knee symptoms.  Further, the Board has 
also considered the veteran's May 2005 hearing testimony, in 
which he stated that his service-connected left knee 
disability restricted his ability to climb stairs or walk for 
long periods of time.  (Transcript "T," at 3.)  However, 
the objective evidence fails to demonstrate additional 
functional limitation such as to allow for the conclusion 
that the veteran's disability picture is more closely 
approximated by the next-higher 60 percent evaluation under 
Diagnostic Code 5055, as will be illustrated below.

Some objective evidence of record does show functional 
limitation of the left knee.  For example, a January 2003 VA 
outpatient treatment report revealed that the veteran could 
only stand for an hour or two before he experienced knee 
pain.  He also walked with a limp.  Moreover, as noted at the 
veteran's April 2003 VA examination, there was painful motion 
of the left knee with flexion after 95 degrees.  Further, it 
was commented that during a flare-up, or following repetitive 
use, the veteran would be additionally limited by pain.  
There was also functional limitation on walking and bending.  
Finally, the veteran could not climb, as indicated in the 
January 2004 VA examination report.

Despite the above, the greater weight of the evidence reveals 
functional limitation of only intermediate degree, as already 
contemplated in the currently assigned 30 percent rating.   
For example, a September 2002 VA occupational therapy consult 
showed that the veteran had no difficulty with lifting, 
bending or kneeling.  He could sit and stand without 
difficulty during the 30-minute evaluation.  Moreover, he 
could ascend and descend 20 stairs without difficulty.  The 
April 2003 VA examination showed no objective evidence of 
effusion, instability, tenderness, abnormal movement, or 
guarding of movement.  He had no functional limitation as to 
standing or sitting and was found to be employable in a 
sedentary job.  Moreover, a May 2003 VA clinical record 
indicated that the veteran had no limitations regarding his 
left knee disability, except for running.  Additionally, a 
January 2004 VA examination report showed that the veteran 
was able to walk and stand for up to two hours.  He could 
also lift up to 40 pounds and could squat, though with 
difficulty.  He was able to walk without the aid of a cane or 
crutches and there was no unsteadiness in his gait.  Such 
evidence, when viewed in conjunction with the multiple 
treatment records in which the veteran reported slight or no 
knee pain, leads to the conclusion that an increased rating 
is not warranted on the basis of DeLuca principles.  Rather, 
the preponderance of the evidence reflects symptomatology 
consistent with the currently assigned 30 percent rating for 
status-post left total knee arthroplasty.  

The Board has further considered whether any alternate 
Diagnostic Codes allow for a higher rating here.  However, as 
there is no showing of ankylosis, Diagnostic Code 5256 does 
not apply.  As there is no recurrent subluxation or lateral 
instability, a higher rating is not possible under Diagnostic 
Code 5257.  As there is no evidence of impairment of the 
tibia or fibula, Diagnostic Code 5262 is not for application.  
As there is no showing of genu recurvatum, Diagnostic Code 
5263 is inapplicable.  There are no other relevant Code 
sections.  

Further regarding the Diagnostic Codes pertaining to leg 
motion, the Board observes that VA's General Council recently 
held that a veteran may receive separate ratings under 
Diagnostic Code 5260 and 5261 if the evidence establishes 
both limited flexion and extension for the same joint.  See 
VAOPGCPREC 9-04 (September 2004).  In the present case, the 
range of motion findings are not significant enough to 
warrant a compensable evaluation for either flexion or 
extension of the left knee.  However, even if, by application 
of DeLuca principles, the veteran were assigned minimum 
compensable ratings under both Diagnostic Code 5260 and 5261, 
the resulting combined rating under 38 C.F.R. § 4.25 would 
still not afford a rating in excess of the 30 percent 
currently assigned.  Thus, VAOPGCPREC 9-04 cannot offer an 
increased rating.  

The Board has also contemplated whether a separate evaluation 
is appropriate for surgical scars of the left knee.  In this 
vein, it is noted that, except as otherwise provided in the 
rating schedule, all disabilities, including those arising 
from a single disease entity, are to be rated separately, 
unless the conditions constitute the same disability or the 
same manifestation.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); see also 38 C.F.R. § 4.14 (2004) [ the evaluation of 
the same disability under various diagnoses is to be 
avoided].  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, 6 Vet. App. at 262.

Here the April 2003 VA examination report describes the 
veteran's left knee scars.  All scars were nontender and 
nonadherent.  There were no other symptoms reported in 
association with such scars.  Given the asymptomatic nature 
of such scars, a separate evaluation is not warranted.  

In conclusion, a rating in excess of 30 percent for status-
post left total knee arthroplasty is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, while the record indicates the veteran is unable to 
perform manual or heavy labor, the evidence does not reflect 
that the disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.   Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2004) is not warranted.

II.  TDIU

The veteran is claiming entitlement to TDIU.  According to 
the law, entitlement to a TDIU requires evidence of service-
connected disability so severe that it is impossible for the 
veteran in particular, or an average person in general, to 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  To meet the 
requirement of "one 60 percent disability" or "one 40 percent 
disability," the following will be considered as one 
disability: (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

In the present case, service connection is currently 
established for status post left knee total arthroplasty, 
rated at 30 percent disabling.  As his single service-
connected disability is rated as less than 60 percent 
disabling, he does not meet the thresholds set forth under 
38 C.F.R. § 4.16(a) and can not achieve a total rating in 
that manner.  

Although the veteran does not meet the percentage 
requirements of 38 C.F.R. § 4.16(a), a total disability 
rating would still be warranted if the evidence of record 
demonstrates that he is unable to engage in substantially 
gainful employment due to his service-connected disabilities.  

The veteran's VA Form 21-8940 indicates employment between 
1997 and 2003 in various occupations including stocker, 
material handler, general labor and cook.  In all cases, the 
veteran worked 40 hours per week.  That document also 
indicated that the veteran had a high school education but no 
other schooling or training.  The veteran stated that as his 
service-connected left knee disability prevented him from 
standing or lifting over 10-20 pounds, he was no longer able 
to work.  He explained that all of his jobs required him to 
remain on his feet and to lift up to 75 pounds.  The veteran 
again expressed his belief that he was unable to work in 
testimony provided at a videoconference hearing before the 
undersigned in May 2005.

While the Board has reviewed the veteran's contentions, it is 
found that the evidence of record does not establish that his 
service-connected left knee disability precludes 
substantially gainful employment.  Indeed, an April 2002 VA 
outpatient treatment record notes that the veteran was ready 
to return to work on light duty.  A July 2002 report again 
indicated that the veteran could return to work with no 
lifting.  There were no restrictions on standing and walking.  
A September 2002 VA occupational therapy consult indicated 
that the veteran could stand for 3-5 hours over an 8-hour 
workday, with short breaks.  He could bend, kneel and squat 
frequently, also with brief rests, and could push and pull 
frequently.  There was no limitation as to sitting.  The 
examiner recommended part-time work, of maybe 5 hours per 
day.  An October 2002 VA outpatient treatment report 
indicated that the veteran could return to desk work with no 
difficulty.  Additionally, he could stand for up to two hours 
and could lift about 10 pounds.  The April 2003 VA 
examination report also noted that the veteran was capable of 
sedentary work, though he could not take a position of heavy 
physical labor.  

The above evidence only establishes that the veteran's 
service-connected left knee disability precludes heavy labor.  
While the veteran correctly points out that he cannot remain 
on his feet all day, and that he cannot lift weight of up to 
75 pounds, as is required in his typical occupations, a grant 
of TDIU is not appropriate here, as explained below.

There is no dispute that the veteran's left total knee 
arthroplasty limits the types of work that the veteran might 
engage in.  However, such is already contemplated in the 30 
percent evaluation for the left knee disability itself.  A 
total rating is not justified because the record contains 
several findings that the veteran could engage in sedentary 
work and also perform tasks involving light or intermittent 
standing, walking and lifting.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

A rating in excess of 30 percent for status-post left total 
knee arthroplasty is denied.

Entitlement to TDIU is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


